Citation Nr: 1202706	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-48 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel/ulnar neuropathy, right upper extremity.

2.  Entitlement to service connection for carpal tunnel/ulnar neuropathy, left upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for intervertebral disk pathology at L4-5 with degenerative arthritis (also claimed as lower back pain, disk bulge).  

4.  Entitlement to an evaluation in excess of 10 percent for radiculopathy, right lower extremity.

5.  Entitlement to service connection for residuals of sexual trauma, to include a psychiatric disorder.

6.  Entitlement to service connection for uterine fibroids.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service in the Army from June 1982 to November 1982 and the Navy from September 1984 to September 1987 and November 1989 to April 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is now in the jurisdiction of the North Little Rock, Arkansas RO.  

In February 2011, the Veteran testified at a travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

Regarding the matters of entitlement to service connection for residuals of sexual trauma and for fibroid tumors, the Veteran submitted a timely notice of disagreement with the December 2008 rating decision and the RO issued a statement of the case on the matters on July 8, 2010.  The RO received the Veteran's VA Form 9, Substantive Appeal, for these issues on September 23, 2010.  The Veteran's VA Form 9 was not timely submitted.  38 C.F.R. § 20.302 (stating that a VA Form 9 must be filed within 60 days from the date of mailing of the statement of the case or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends later).  However, the RO never notified the Veteran that her appeal was not timely and that no further action would be taken on these claims.  As the RO has not taken any action to indicate to the Veteran that these claims do not remain on appeal, the requirement that there be a timely substantive appeal is waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Therefore, the Board is taking jurisdiction of these matters.

The issues of entitlement to service connection for residuals of sexual trauma and entitlement to service connection for uterine fibroids are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  Carpal tunnel/ulnar neuropathy of the right upper extremity is related to active service.  

2.  Carpal tunnel/ulnar neuropathy of the left upper extremity is related to active service.    

3.  Intervertebral disk pathology at L4-5 with degenerative arthritis (also claimed as lower back pain, disk bulge) is manifested by forward flexion ranging from 80 to 85 degrees, with pain noted at 75 degrees; the combined range of motion of the thoracolumbar spine has ranged from 180 to 195 degrees with pain; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there is no evidence of ankylosis of the thoracolumbar spine; and the Veteran has not experienced any incapacitating episodes.  

4.  The Veteran has a surgical scar on her low back that has been shown to be minimally tender on examination.

5.  Radiculopathy of the right lower extremity is manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Carpal tunnel/ulnar neuropathy of the right upper extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).     

2.  Carpal tunnel/ulnar neuropathy of the left upper extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).       

3.  The criteria for a rating in excess of 10 percent for intervertebral disk pathology at L4-5 with degenerative arthritis (also claimed as lower back pain, disk bulge) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

4.  The criteria for a separate 10 percent rating for a lumbar spine surgical scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7801-7805 (effective prior to and from October 23, 2008).

5.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), the United States Court of Appeals for Veterans Claims (Court) specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, 19 Vet. App. at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

Regarding the duty to assist, the VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service treatment records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

For the claims of service connection for carpal tunnel syndrome/ulnar neuropathy of the left and right upper extremities, inasmuch as the determination below constitutes a full grant of these claims, there is no reason to belabor the impact of the VCAA on these matters, since any error in notice content or timing or in the duty to assist is harmless.  

Regarding the claims for increased ratings for a lumbar spine disability and radiculopathy of the right lower extremity, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of her claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An October 2008 letter explained the evidence necessary to substantiate her claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice on these issues was less than adequate.

Regarding VA's duty to assist, the Veteran's pertinent VA and private treatment records have been secured.  The Veteran had VA examinations in October 2009 and October 2010 to evaluate her lumbar spine and radiculopathy.  These examinations were adequate for rating purposes as the examiner elicited pertinent history from the Veteran, reviewed her claims file, performed a thorough physical examination, and provided findings sufficient to evaluate the disabilities under the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Effective August 23, 2011, VA issued a final rule that amended 38 C.F.R. § 3.103 and 38 C.F.R. § 20.706 to clarify that the hearing provisions in § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  76 Fed. Reg. 52,527 (Aug. 23, 2011).  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to fully explain the issues and to suggest the submission of additional evidence are not for application. 

VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.


II.  Analysis of Claims

A.  Service Connection for Carpal Tunnel/Ulnar Neuropathy

The Veteran asserts that carpal tunnel/ulnar neuropathy of the upper extremities is related to her work as an administrative assistant during service.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110 , 1131. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA and private treatment records reflect the Veteran has had carpal tunnel syndrome/ulnar neuropathy during the appeal period.  Therefore, the record clearly establishes that the Veteran has a current disability.

Turning to the second element required to establish service connection, service personnel records reflect that the Veteran's military occupational specialties throughout her service were in administrative and clerical fields.  The Veteran has stated throughout the appeal that these jobs required her to do repetitive typing on typewriters and computers.  See Board Hearing Tr. at 3-6.  At the February 2011 Board hearing, she testified that she initially noticed symptoms of tingling in her arms and wrists in 2003.  Id. at 3.  The Veteran is competent to report when she first started experiencing observable symptoms of carpal tunnel/ulnar neuropathy.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The assertion that her administrative jobs during service required repetitive clerical activities such as typing is also consistent with the circumstances of her service.  38 U.S.C.A. § 1154(a).  Therefore, the evidence establishes the Veteran experienced an in-service event.

What remains to be established is that there is a relationship between the in-service repetitive administrative tasks and current carpal tunnel syndrome/ulnar neuropathy.  The record contains medical opinions that specifically address this matter.

The Veteran had a VA examination in October 2009.  The examiner noted that the claims file was reviewed in its entirety.  It was noted that carpal tunnel was initially diagnosed in 2006 when the Veteran was living in San Diego.  The Veteran reported that she had the onset of symptoms in 2004 while in the military at the time of her low back symptoms.  She was told that the hand condition was related to the back but did not question it further.  

The examiner noted that evaluation in mid-2006 revealed a two week history of carpal tunnel complaints.  Evaluation at the VA in December 2008 revealed severe carpal tunnel syndrome per nerve conduction studies.  The Veteran underwent carpal tunnel hand release surgery in April and May of 2009 for both hands.  

From an occupational standpoint, the Veteran reported that she worked as an administrative supervisor, as well as a Human Resources Specialty officer throughout her military tour of duty, which required her to do repetitive typing.  She attributed the present carpal tunnel syndrome to that activity.  It was noted that the Veteran performed clerical work following her exit from the military. 

The VA examiner diagnosed carpal tunnel syndrome of the bilateral upper extremities, postoperative carpal tunnel release bilateral hands.  The examiner noted that there were no carpal tunnel related complaints during service and that the Veteran's first complaints were not until 2006, with a two-week history noted at that time.  The examiner opined that he could not specifically link carpal tunnel problems to occupational stresses while in the military since there was no evidence of carpal tunnel symptoms while on active duty following occupational stresses at that time.  The examiner commented that there have been studies comparing individuals entering employment which required repetitive range of motion activities for individuals that have been in the occupation for several years.  The examiner noted that there was no evidence of increased incidence regarding frequency of carpal tunnel syndrome comparing these two groups, and therefore, he could not specifically attribute her carpal tunnel syndrome to stresses while in the military.  The examiner noted that, in addition, carpal tunnel syndrome has been noted with various employments following short-term employment duration as compared to long-term duration, with various complaints to varied intervals of employment and therefore without consistent onset to duration of employment.  

The examiner also stated that he discussed this with Compensation and Pension neurology, and it was felt that, if the Veteran did indeed have carpal tunnel syndrome attributed to stresses in the military, then it would have shown itself clinically at that time.  The examiner stated that there was no clinical evidence of fact showing this on review of the claims file.  

Two medical records from Dr. S.A. at Reynolds Army Community Hospital, dated in July 2009 and September 2010, also address the etiology of carpal tunnel syndrome.  These records reflect that the Veteran presented to the clinic with a long standing history of bilateral wrist pain/carpal tunnel syndrome/ulnar neuropathy.  The Veteran stated that she was an administrative assistant for over 20 years while she was on active duty in the Navy.  Dr. S.A. detailed the Veteran's history of treatment for the condition. 
The physician noted that the diagnosis of carpal tunnel syndrome/ulnar neuropathy was not surprising because patients with histories of repetitive use of hands and wrists from office automation are at risk to develop the condition.  He indicated that he reviewed her in-service treatment records and job duty descriptions.  He opined that, due to the long standing history of bilateral wrist pain, and taking into consideration her job history of office administration and recordkeeping from 1985 until retirement in 2004, it was more likely than not that the Veteran's condition of bilateral carpal tunnel and bilateral ulnar neuropathy was directly related to the conditions sustained and treated in service.  

The credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The Court has held that greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board notes that it is unclear whether Dr. S.A. fully reviewed the Veteran's claims file.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Here, it is clear from Dr. S.A.'s rationale that he reviewed at least some pertinent records, including descriptions of the Veteran's in-service duties.  His recitation of the Veteran's medical and service history is consistent with the record; therefore, it is clear he was informed of the relevant facts prior to formulating an opinion.  

The Board has carefully examined each opinion in light of the record as a whole.  The opinions appear to be equally well reasoned, provided by competent medical specialists, and consistent with the other evidence of record.  Although they reach opposite conclusions regarding the effect of the Veteran's longstanding repetitive administrative tasks during service, the Board can discern no reason to favor one opinion over the other.  Instead, it appears that the VA examiner's opinion and Dr. S.A.'s opinions should be assigned equal weight of probative value.  In short, the Board believes that the evidence regarding the etiology of the Veteran's carpal tunnel/ulnar neuropathy of the bilateral upper extremities is in relative equipoise.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (observing that a claimant "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail").  Resolving any doubt in this case in the Veteran's favor, the Board finds that the Veteran's carpal tunnel/ulnar neuropathy of the bilateral upper extremities is the result of her military service. 

Accordingly, service connection is warranted for carpal tunnel/ulnar neuropathy of the right and left upper extremities.  


B.  Disability Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2011); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


B.  Intervertebral Disk Pathology at L4-5

The RO has assigned a 10 percent evaluation for intervertebral disk pathology at L4-5, according to Diagnostic Code 5237.

A spine disability characterized by intervertebral disc syndrome (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine provide a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

There are several notes set out after the diagnostic criteria, which provide the following: According to Note (1), associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Note (2) provides that, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Note (3) provides that, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  According to Note (4), each range of motion should be rounded to the nearest 5 degrees. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months, while a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is applicable for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Note (1) following Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In September 2008, the Veteran had a VA examination.  The examiner indicated that the claims file was reviewed.  The Veteran reported the onset of pain in her back in 2002 with running activities, with accompanying pain in her left hip.  Because of persistent back pain and right leg pain, she underwent lumbar disk surgery in February 2004 at Balboa Medical Center with diskectomy at L4-5.  Overall, she did have improvement in her symptoms in general.  She had no postoperative complications.  The Veteran reported that in 2006 she experienced increasing pain to her back, treated with physical therapy and oral steroids.  She had no epidural injections or further operative intervention.  The Veteran continued to have ongoing pain in her back.  It was noted that she currently had no pain at rest.  She noted pain with activity of 5/10, with increased activity up to 7/10.  The symptoms increased with prolonged sitting, standing and bending activities.  

It was noted that the Veteran had no bladder or bowel incontinence.  She noted increased pain with prolonged sitting and standing activities.  She took Aleve or Motrin, with some relief.  She did not take any muscle relaxants.  She did not use a brace.  It was noted that she ambulated unaided.  She could walk for 20-30 minutes.  She had no unsteadiness.  She noted pain with prolonged sitting activities that required her to get up and change position.  She had to travel every three months and noted pain with sitting in the plane.  Recreationally, she had to decrease her amount of bike riding.  She was able to drive for one and a half hours.  She did not have incapacity in the past 12 months.  She reported going to the gym three times a week and walking on the treadmill.  

On examination, the lumbar spine revealed rotation to 20 degrees, right and left, producing back pain.  The Veteran had forward flexion to 80 degrees, producing back pain.  She had lateral flexion to 20 degrees, right and left, producing lumbar back pain.  She had extension to 20 degrees, producing back pain.  There was no list or spasm.  There was tenderness in the right and left paralumbar region.  Her range of motion was not additionally limited by pain, weakness, fatigue or lack of endurance following repetitive testing or flare-up.  The examiner noted a two inch midline incision that was well-healed, with minimal tenderness and no evidence of keloid formation.

The Veteran had a VA examination in October 2010.  The Veteran rated her pain as a 7 or 8 on a scale of 0 to 10.  She reported that the pain would occasionally radiate down the left leg.  She would take an occasional Motrin for her symptoms.  She stated that she did not really have flare-ups but that her pain was intermittent and tended to come and go.  From a functional standpoint when symptomatic, she could not do any prolonged standing, prolonged walking or lift anything heavy.  She reported that she was able to perform her occupation as a program analyst satisfactorily.  She had not had any incapacitating spells in the past year.  Repetitive use of her back with stretching exercises at times helped her symptoms.  

Physical examination of the lumbar spine revealed a well-healed, three centimeter scar from her previous surgery.  There was mild keloid formation.  There was no redness, tenderness or other abnormality.  The Veteran was not tender to palpation over the lumbar spine.  Range of motion testing revealed forward flexion to 85 degrees with pain at 75 degrees.  Extension was limited to 10 degrees because of pain.  Lateral flexion was noted as normal at 30 degrees bilaterally.  Rotation was limited by pain to 25 degrees bilaterally.  With three repetitions, there was no increase in loss of range of motion due to pain, fatigue, weakness or incoordination.  Ankle jerks were 2+ bilaterally.  Muscle tone and strength were normal.  There were no pathological reflexes.  Proprioception was normal.  There was no sensory loss with monofilament testing.  The examiner diagnosed lumbar spine disease with intervertebral pathology at L4-5 with disc bulge, status postop surgery for removal of scar tissue.  

The examiner commented that the Veteran had good control of her bowel and bladder function.  Her gait was normal.  She did not use any assistive devices. There was no additional limitation after three repetitions on examination.  Her spine was slightly painful on motion.  There was no tenderness, spasm or weakness.  There were no neurological deficits on her neurological examination.  She had not had any incapacitating episodes in the past twelve months.  

At the February 2011 hearing, the Veteran testified that she had not had to miss a full day of work due to her back disability and that she had not required bed rest.  She indicated that at work she has to change what she's doing if she sits too long, because she will need to get up and do something else to take away the tingling and numbness in her legs.  Board Hearing Tr. at 13. 

The above evidence establishes that, during the appeal period the Veteran's lumbar spine disability has been manifested by forward flexion ranging from 80 to 85 degrees, with pain noted at 75 degrees.  Combined range of motion of the thoracolumbar spine ranged from 180 degrees on September 2008 VA examination to 195 degrees on October 2010 VA examination, with pain noted throughout the range of motion.  There is no evidence showing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There have been no incapacitating episodes associated with the Veteran's service-connected intervertebral disk pathology.  There are no findings of ankylosis of the thoracolumbar spine.  

The functional limitation associated with the Veteran's lumbar spine disability includes painful motion from 75 degrees of forward flexion and range of motion of the thoracolumbar spine that is not less than 180 degrees, even with consideration of pain on motion, and an inability to lift heavy objects or engage in prolonged sitting, walking, or standing.

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not assignable for the Veteran's lumbar spine disability.  As indicated previously, the pertinent rating criteria provide that a 20 percent evaluation is assignable where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  The rating criteria pertaining to intervertebral disc syndrome provide that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  In this case, even when functional limitation is considered, the criteria for a 20 percent rating are not met under any of the pertinent diagnostic codes.  

Although the Veteran has noted numbness in her left leg, physical examination has not revealed neurological impairment in the left leg that warrants a separate compensable rating.  Right leg radiculopathy is already separately rated.  The record does not reflect any other neurological impairment.  Therefore, a separate rating for neurological impairment is not warranted.

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the Veteran's lumbar spine symptoms have been consistent with a 10 percent rating for the entire time period here on appeal.  Accordingly, staged ratings are not warranted and the 10 percent rating is appropriate for the entire period here on appeal.

Accordingly, the Board concludes that there is a preponderance of the evidence against the claim for an increased rating for intervertebral disk pathology at L4-5.  As the evidence is not in relative equipoise, reasonable doubt may not be resolved in the Veteran's favor.  

The Board has also considered whether the Veteran is entitled to a separate rating for the surgical scar associated with her lumbar spine surgery.  38 C.F.R. § 4.118, Codes 7801-7805.  The criteria for Codes 7801-7805 were revised effective October 23, 2008.  These criteria are only effective for claims filed on or after October 23, 2008 (the Veteran's claim was filed in August 2008), unless a Veteran specifically requests evaluation under these criteria.  However, in this instance, the Board is raising the matter of a separate compensable rating for the surgical scar as part of the increased rating for service-connected intervertebral disk pathology; therefore, to ensure that all potentially relevant rating criteria are considered, the Board will evaluate the Veteran's scar under the criteria effective prior to and from October 23, 2008.

As previously noted, on September 2008 VA examination, examination revealed a surgical scar that was minimally tender.  Effective prior to October 23, 2008, Diagnostic Code 7804 provided a 10 percent rating for a superficial scar that was painful on examination.  As the findings on September 2008 VA examination reveal a scar that is painful on examination, the Board concludes that the Veteran is entitled to a separate 10 percent rating for the lumbar spine surgical scar.  

Prior to October 23, 2008, a rating in excess of 10 percent for a scar other than on the head, face, or neck was only available if there were deep scars or scars that caused limited motion in an area exceeding 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  As the Veteran's scar has been noted to be no more than two inches in size, these criteria are not met.

From October 23, 2008, a 20 percent rating is available where there are three or four scars that are unstable or painful; superficial and nonlinear scars that cover an area of 144 square inches (929 square centimeters) or greater; or deep and nonlinear scars that cover an area of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2011).  The record reflects the Veteran only has one lumbar spine surgical scar, so she is not entitled to a higher rating based on having three or four scars that are unstable or painful.  Her scar is not deep and nonlinear and it does not cover an area of 144 square inches or greater.  

Prior to and from October 23, 2008, Diagnostic Code 7805 has provided for a rating based upon the limitation of function of the affected part.  The record does not show that the lumbar surgical scar produces any separate limitation of function.

A preponderance of the evidence is against a finding that a rating in excess of 10 percent for the surgical scar is warranted.  Hence, the Board finds that a separate 10 percent rating, but no higher, is warranted for the Veteran's lumbar spine surgical scar.  

C.  Radiculopathy, Right Lower Extremity

The RO has assigned a 10 percent evaluation for radiculopathy of the right lower extremity, pursuant to Diagnostic Code 8521.

Diagnostic Code 8521 pertains to paralysis of the external popliteal nerve (common peroneal).  A 10 percent rating is assignable for mild incomplete paralysis.  A 20 percent rating is assignable for moderate incomplete paralysis.  A 30 percent rating is assignable for severe incomplete paralysis.  A 40 percent rating is assignable for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011).  

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2011). 

Upon VA examination in September 2008, the Veteran reported residual numbness of the right leg following a diskectomy at L4-5.  She noted intermittent pain in the right leg, radiating into the right buttock and thigh, which she described as 5/10 and some residual tingling in the right thigh.  

Neurologic examination of the lower extremities revealed deep tendon reflexes, with knee jerks and ankle jerks 2+ and equal.  Motor examination of the right lower extremity was intact, grade 5/5.  Sensory examination revealed decreased sensation in the plantar aspect of the right foot.  The remaining sensory modalities of the right lower extremity were intact to pain and light touch.  She noted no pain with ambulation.  The examiner noted that she was able to heel-and-toe walk without pain.  The diagnosis was right radiculopathy and associated sensory abnormalities of the right foot.  

The Veteran had a VA examination in October 2010.  The examination report reflects that ankle jerks were 2+ bilaterally.  Muscle tone and strength were normal.  The examiner noted that there were no pathological reflexes.  Proprioception was normal.  There was no sensory loss with monofilament testing.  

At the February 2011 hearing, the Veteran testified that she has had her feet go numb while she was driving.  She also testified that she has to get up and walk around after sitting for a long time because her legs get numb.  Board Hearing Tr. at 10.

The Board concludes that there is a preponderance of the evidence against the claim for an increased rating for radiculopathy of the right lower extremity.  The VA examinations indicate radiculopathy is manifested by decreased sensation in the plantar aspect of the right foot.  Motor and sensory examinations of the right lower extremity are intact.  The VA examinations indicate that muscle tone and strength are normal.  The Board acknowledges the Veteran's symptoms of numbness of the right foot, but finds that the objective findings reflect symptoms consistent with no more than mild incomplete paralysis.  

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the Veteran's right leg radiculopathy symptoms have been consistent with a 10 percent rating for the entire time period here on appeal.  Accordingly, staged ratings are not warranted.

As a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent, the claim must be denied.    

D.  Extraschedular considerations

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The schedular evaluations are adequate to evaluate the disabilities on appeal.  The Veteran has not contended that her service connected intervertebral disk pathology and right lower extremity radiculopathy cause marked interference with employment or require frequent periods of hospitalization.  The examination reports indicate that the Veteran is able to perform her occupation satisfactorily.  Nor are any findings present that are not reflected in the ratings assigned.  Accordingly, the Veteran's claims do not present such exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards, and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Service connection for carpal tunnel/ulnar neuropathy, right upper extremity is granted.

Service connection for carpal tunnel/ulnar neuropathy, left upper extremity is granted.

A rating in excess of 10 percent for intervertebral disk pathology at L4-5 with degenerative arthritis (also claimed as lower back pain, disk bulge) is denied.  

A separate 10 percent rating for a lumbar spine surgical scar is granted, subject to the regulations governing payment of monetary awards.

A rating in excess of 10 percent for radiculopathy, right lower extremity, is denied.





REMAND

The Board finds that additional development is necessary with regard to the Veteran's claims for service connection for residuals of sexual trauma and service connection for uterine fibroids.  

A.  VA Medical Records

The record reflects the Veteran seeks treatment for a psychiatric disorder and uterine fibroids at the VA through the Central Arkansas Health Care System.  The most recent VA treatment records that have been associated with the claims file are from December 2010.  As records of treatment since December 2010 may be pertinent to the Veteran's claims and are constructively of record, they must be associated with her claims file. 

B.  VA Examinations

The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that she has a psychiatric disorder that is related to a sexual assault during service.  The Veteran testified that she was sexually assaulted when she was in Navy boot camp.  The Veteran is competent to report the details of in-service sexual assault.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  VA medical records reflect Axis I diagnoses of depression and pathological gambling.  The Board finds that a VA examination is warranted to determine whether the Veteran has a residual disability related to sexual assault in service.    

The Veteran asserts that her current uterine fibroid disability is related to an intrauterine device that she had while on active duty service.  Service treatment records show that the Veteran had an intrauterine device inserted on two separate occasions.  She was also treated for pelvic and abdominal pain.  Additionally, records reveal she had abnormal pap smears during service.  The Veteran has not been afforded a VA examination.  Under McLendon, a VA examination is necessary.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Central Arkansas VA Health Care System for the period from December 2010 to the present.  If any of the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of uterine fibroids.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

Following a thorough examination, the examiner should indicate whether the Veteran has a uterine fibroid disability.  If uterine fibroids are diagnosed, the examiner should provide an opinion regarding whether uterine fibroids are at least as likely as not (50 percent or greater likelihood) related to service, to include any event or treatment received therein.  The examiner should specifically discuss whether such disability is related to the use of an intrauterine device (IUD) in service.  

The examiner should provide a detailed rationale for the opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  Schedule the Veteran for a VA psychiatric examination to determine whether she has any psychiatric disorder related to events that occurred during service.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  Following examination of the Veteran, review of her pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders.  

For purposes of the examination, the examiner should accept as true the Veteran's statements that she was sexually assaulted during Navy boot camp.

The examiner should then respond to the following questions:

(A)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed psychiatric disorder is causally related to the Veteran's periods of active service?

(B)  If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressor(s) upon which the diagnosis is based.  

4.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If any of the claims remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


